347 S.W.3d 177 (2011)
Kavin LeFLORE, Movant/Appellant,
v.
STATE of Missouri, Respondent/Respondent.
No. ED 95592.
Missouri Court of Appeals, Eastern District, Division Three.
August 30, 2011.
Kavin Leflore, Charleston, MO, Acting pro se.
Shaun J. Mackelprang, Dora A. Fichter, Jefferson City, MO, for Respondent/Respondent.
Before ROBERT G. DOWD, JR., P.J., MARY K. HOFF, J., and SHERRI B. SULLIVAN, J.

ORDER
PER CURIAM.
Kavin LeFlore appeals from the judgment of the motion court denying his Rule 29.15 motion[1] for post-conviction relief as untimely filed. We have reviewed the briefs of the parties and the record on appeal and conclude that the motion court's findings of fact and conclusions of law are not clearly erroneous. Rule 29.15(k); Moore v. State, 328 S.W.3d 700, 702 (Mo.banc 2010). An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Civil Procedure 84.16(b).
NOTES
[1]  All rule references are to Mo. R.Crim. P.2008, unless otherwise indicated.